 1   STEVEN M. BAKER
     Nevada Bar No. 4522
 2   BERTOLDO BAKER CARTER & SMITH
     7408 W. Sahara Avenue
 3   Las Vegas, Nevada 89117
     Telephone      : (702) 228-2600
 4   Facsimile      : (702) 228-2333
     E-mail         : joanee@NVLegalJustice.com
 5   Attorneys for Plaintiff
     KELLY L. TENNYSON
 6

 7                                 UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9                                                    ***
     KELLY L. TENNYSON,                                 CASE NO.: 2:18-cv-2260-APG-EJY


                    Plaintiff,                          STIPULATION AND ORDER TO STAY
                                                        CURRENT DISCOVERY DEADLINES
            vs.
                                                        PENDING THE OUTCOME OF PRIVATE
     STATE FARM MUTUAL AUTOMOBILE                       MEDIATION
     INSURANCE COMPANY, a foreign business
     entity; DOES I through XX, inclusive; and
     ROE CORPORATIONS I through XX,
     inclusive,
                    Defendants.


            Pursuant to Local Rules 6-1 and 26-4, the parties, by and through their respective counsel of
19
     record, hereby stipulate and respectfully request that this Court stay current discovery deadlines in
20
     the above captioned matter for the reasons stated below.
21
     Statement Specifying the Discovery Completed
22

23          In connection with the Rule 26(f) Conference, the parties have served their respective initial

24   disclosures of documents and witnesses. Plaintiff has propounded discovery on Defendant, and

25   received the responses to same on March 11, 2019. Defendant has propounded discovery on
26   Plaintiff, and responses were served on April 29, 2019. Plaintiff propounded a Second Set of
27
     Interrogatories on Defendant, and those responses were served on April 15, 2019. Defendant served
28
                                                  Page 1 of 4
     Amended Answer to Plaintiffs Second Set of Interrogatories on August 9, 2019. The parties have
 1
 2   agreed to the Mediation of this matter, and it will take place on November 4, 2019 before the

 3   Honorable Jackie Glass.

 4   Discovery That Remains to be Completed
 5
            The parties anticipate that the depositions of multiple out-of-state adjusters and managers
 6
     will be conducted. It is also anticipated that the depositions of all liability and medical experts will
 7
     be conducted thereafter, as well as the depositions of material fact witnesses.            In order to
 8
     accommodate the Mediation, and avoid potentially unnecessary time and expense, the parties have
 9
     agreed to schedule and conduct these depositions until after the Mediation. Further, Plaintiff is still

     treating for her injuries allegedly related to the underlying claim. The parties are also working on

     dates to schedule Plaintiffs deposition.

     Reasons Why Remaining Discovery Was Not Completed, and Otherwise the Good Cause for
     the Requested Extension:

            As stated above, the parties have agreed to mediate this matter on November 4, 2019 before

     Judge Glass.

            This case involves allegations of breach of contract and bad faith related to Plaintiffs claims

     for benefits under her insurance contract with State Farm, and the manner in which it handled those
19
     claims. As such, the parties have identified and discussed the depositions of multiple adjusters
20
21   and/or claims managers. Those individuals are located in the States of Georgia and Washington.

22   The parties desire to avoid the time and expense associated with such depositions pending the

23   anticipated Mediation.
24          Therefore, the instant Stipulation is submitted by the parties. The parties hereby request that
25
     discovery be stayed, and all disclosure and the discovery deadlines be extended. Should the
26
     Mediation of November 4, 2019 not result in a resolution of the case, the parties will submit a
27
     Proposed Scheduling Order within fifteen (15) days of November 4, 2019.
28
                                                   Page 2 of 4
                        1           This stipulated request is submitted for the reasons explained above, in good faith, and not
                        2
                            for purposes of undue delay, or for any reason other than a mutual desire to allow for a Mediation
                        3
                            of this matter. Should Mediation not resolve this matter, the parties will submit a Joint Status Report
                        4
                            and new Proposed Discovery Plan and Schedule Order within fifteen (15) days of November 4,
                        5
                        6   2019.

                        7    DATED: September 23, 2019                            DATED: September 23, 2019

                        8                                                         LEWIS BRISBOIS BISGARRD & SMITH
                        9
                            By:_--=--=------�-----�---                            By:         /s/ Pamela McGaha
                       10      STEVEN M. BAKER (NSB #4522)
�                                                                                       PAMELA L. MCGAHA (NSB #8181)
                               7408 W. Sahara Avenue                                    CHERYL A. GRAMES (NSB #12752
�                      11      Las Vegas, Nevada 89117
                 M                                                                      6385 S. Rainbow Blvd., Ste. 600
                 M
                 M             Telephone : (702) 228-2600                               Las Vegas, NV 89118
      <l) C-- N
      ;:::! ,_ I       12      Facsimile : (702) 228-2333
      � - 00                                                                            Telephone: 702-893-3383
� <�  00 I
            °'
                 � 13          E-mail                                                    Facsimile: 702-893-3789
� «:1"0   N
       «:I0                    joanee@NVLegalJustice.com                                 Attorneys for Defendant
� ... «:I c--
U jg a'j X                     Attorneys for Plaintiff                                   STATE FARM MUTUAL AUTOMOBILE
��z�
�t; "'"o
                       14      KELLY L. TENNYSON                                         INSURANCE COMPANY

�!t�                   15
      <l)   «:I0


�o��                   16
� ;:! ...:i <;I
�                8l
�
                 c--
                       17
i:q                    18

                       19
                       20
                       21

                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                          Page 3 of 4
                         1                                                           Tennyson v. State Farm
                                                                           CASE NO.: 2: J 8-cv-2260-APG-E
                         2               STIPULATION AND ORDER TO STAY CURRENT DISCOVERY DEADLINES
                         3                                PENDING THE OUTCOME OF PRIVATE MEDIATION

                         4
                         5                                               ORDER
                         6
                         7   IT IS SO ORDERED.

                         8
                             DATED this 24th day of September, 2019.
                         9
                        10                                                           UNITED STATES DISTRICT
�
                        11                                                           COURT MAGISTRATE JUDGE
�                (")
                 (")

�
      r--- �I
       d)
                        12
�;:I,_
  .:: ..... 00
                             R      rnitted by:
�      <i::
        �Cl\�
            00     I
                        13
�
:'<:        «IN                  z:3
u
       ro"OO


��z
       t<l «I r---
            > �
                 µ..
                        14   STEVEN M. BAKER, ESQ. (NSB #4522)
�t;;u,"6                     BERTOLDO BAKER CARTER & SMITH
            «I 0
�:::: >��
       d)
                        15
1:1::l 00          I         7408 W. Sahara Avenue
Co � �                  16   Las Vegas, Nevada 89117
�;!....ir;i
�                8l
                 r---
                             Attorneys for Plaintiff
�                       17   KELLY L. TENNYSON
�                       18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                       Page 4 of 4
